Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 03/03/2021.
Claims 1, 13-17 and 14 have been amended.
Claims 21-32 have been cancelled.
Claims 3-4 have been withdrawn from consideration.

Rejoinder
Claims 3-4, depends from an allowable claim 1,  previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-20 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-20, filed on 03/09/2016 have been fully considered and they are persuasive. Particularly, on pages 8-9 of the Applicant’s Response, applicants argued that Lee ‘031 does not disclose the limitations of independent claim including: “insulative material of the insulative tiers extending laterally across space that is laterally-between immediately-laterally-adjacent of the memory blocks in a finished operable construction of the memory array”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “insulative material of the insulative tiers extending laterally across space that is laterally-between immediately-laterally-adjacent of the memory blocks in a finished operable construction of the memory array” in combination with the remaining limitations called for in claims 1 and 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 17. Therefore, claims 1 and 17 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-12 and 18-20 are also allowed as they depend from an allowed base claims.
Regarding claim 13, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the insulative material of the insulative tiers extendinq laterally across the immediately-laterally-adjacent memory blocks vertically-between immediately-vertically-adiacent of the conductive tiers, some of the insulative material that extends laterally across the immediately- laterally-adjacent memory blocks being laterally-between immediately- adjacent of the insulative pillars” in combination with the remaining limitations called for in claim 13.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 13. Therefore, claim 13 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 14-16 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829